                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


BANK OF AMERICA, N.A.,              CIV. NO. 19-00076 LEK- KJM

                Plaintiff,

     vs.

ELINOR K. GOLDBERG, ALBERT M.
GOLDBERG, MORTGAGE ELECTRONIC
REGISTRATION SYSTEM, INC.,
SOLELY AS NOMINEE FOR
COUNTRYWIDE HOME LOANS, INC.,
PUALANI ESTATES AT KONA
COMMUNITY ASSOCIATION, JOHN DOES
1-50, JANE DOES 1-50, DOE
PARTNERSHIPS 1-50, DOE
CORPORATIONS 1-50, DOE ENTITIES
1-50, DOE GOVERNMENTAL UNITS 1-
50,

                Defendants.


   ORDER SUA SPONTE REMANDING THE INSTANT CASE TO STATE COURT

           On February 13, 2019, pro se Defendant/Counterclaimant

Albert M. Goldberg (“A. Goldberg”) filed: a “Notice of Removal

of the Above State Case No. 13-1-084K to the United States

District Court of Hawaii” (“Notice of Removal”); and a “Request

for Injunction and Temporary Restraining Order” (“TRO Motion”).

[Dkt. nos. 1, 2.]   On February 22, 2019, Plaintiff/Counterclaim

Defendant Bank of America, N.A. (“BOA”) and A. Goldberg each

filed a response addressing the issues raised in this Court’s

February 14, 2019 entering order (“EO”).      [Dkt. nos. 8 (EO), 11
(“BOA Response”), 12 (“A. Goldberg Response”).]    On March 15,

2019, A. Goldberg filed a document that has been construed as a

supplement to the A. Goldberg Response (“A. Goldberg

Supplement”) and a declaration by Defendant/Counterclaimant

Elinor K. Goldberg (“E. Goldberg”), that has also been construed

as a supplement to the A. Goldberg Response (“E. Goldberg

Supplemental Declaration”).     [Dkt. nos. 15 (A. Goldberg

Supplement), 16 (E. Goldberg Suppl. Decl.), 17 (EO construing

filings).]    The instant case is sua sponte remanded to the State

of Hawai`i, Third Circuit Court (“state court”) for the reasons

set forth below.1

                              BACKGROUND

             On February 1, 2013, BOA filed a Complaint for

Foreclosure (“Complaint”) in state court against: E. Goldberg;

A. Goldberg; Defendant Mortgage Electronic Registration Systems

Inc. (“MERS”), solely as nominee for Countrywide Home Loans,

Inc. (“Countrywide”); and Defendant Pualani Estates at Kona

Community Association (“Pualani Estates”).    [Notice of Removal,

Exh. A at 9-15 (Complaint).2]    The Complaint seeks to foreclose




     1 This Order supersedes the March 1, 2019 EO, which informed
the parties of the Court’s ruling. [Dkt. no. 13.]

     2 Exhibit A consists of multiple documents that are not
consecutively paginated. All citations to Exhibit A refer to
the page numbers assigned by this district court’s electronic
filing system.
                                   2
upon a property in Kona that is owned by E. Goldberg – in her

individual capacity and in her capacity as the wife of Samuel A.

Goldberg, deceased – and A. Goldberg as joint tenants

(“Property”).   [Complaint at ¶ 1.]   According to the Complaint:

MERS may have an interest in the Property because of “a junior

mortgage recorded on June 21, 2005 in the Bureau of Conveyances

of the State of Hawaii” (“BOC”); [id. at ¶ 2;] and Pualani

Estates may have an interest in the Property because of an

unrecorded lien for unpaid maintenance fees, [id. at ¶ 3].

          E. Goldberg and A. Goldberg (“the Goldbergs”) filed a

Counterclaim, alleging breach of contract and unfair and

deceptive trade practices.   [BOA Response, Decl. of Allison

Mizuo Lee (“Lee Decl.”), Exh. 1 (Answer to Complaint for

Foreclosure; Counterclaim, filed on 3/31/14 in state court

(“Answer and Counterclaim”)).]    The state court dismissed the

Complaint on July 30, 2014 because of a violation of circuit

court rules.    [Lee Decl., Exh. 2 (Order of Dismissal).]

According to BOA’s counsel, the Goldbergs have actively pursued

their Counterclaim, including opposing BOA’s motion to dismiss

and participating in discovery.   On February 1, 2019, BOA filed

a motion for summary judgment on the Counterclaim, and the state

court set the motion for hearing on March 1, 2019.   A. Goldberg




                                  3
apparently filed the Notice of Removal in lieu of responding to

the motion for summary judgment.3       [Lee Decl. at ¶¶ 4-6.]

           A. Goldberg removed this action based on: federal

question jurisdiction; diversity jurisdiction; and jurisdiction

over admiralty, maritime, and prize cases.       [Notice of Removal

at pgs. 8-10.]    He alleges federal question jurisdiction exists,

pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692k.   [Id. at pg. 2.]       The Notice of Removal does not

contain any indication that A. Goldberg: 1) obtained

E. Goldberg’s, MERS’s, or Pualani Estates’ consent to the

removal; or 2) served the Notice of Removal on any of those

defendants.   See Notice of Removal at 13-14 (Proof of Service,

noting service on BOA only).

           A. Goldberg asserts removal was timely because “the

initial pleading was amended and recently discovered by” him.

[A. Goldberg Response at 2.]   He asserts he recently discovered

that BOA was not the beneficiary of the promissory note that the

mortgage on the Property secures (“Note”), and he recently

offered to tender full payment on the Note, but BOA has ignored

this offer.   [Id.]   A. Goldberg states E. Goldberg is his

eighty-nine-year-old mother and he was authorized to act on her

behalf.   Id. at 3; see also E. Goldberg Suppl. Decl. at pg. 9


     3 According to the state court’s docket sheet, BOA withdrew
the motion for summary judgment on March 29, 2019.
                                    4
(“I attest and affirm that I am aware of the Removal.    I also

approve of my son’s actions.”).    A. Goldberg argues he was not

required to obtain MERS’s and Pualani Estates’ consent to the

removal because they have been improperly identified as

defendants in this action.    He asserts Countrywide is BOA’s

predecessor in interest, and therefore MERS, as Countrywide’s

nominee, should be a plaintiff, not a defendant.    [A. Goldberg

Response at 3.]     He also asserts Pualani Estates is not a proper

defendant because it “is merely the Association” for the

Property.   [Id.]

            A. Goldberg states he traveled to Honolulu and Kailua-

Kona to complete or confirm service of the Notice of Removal on

E. Goldberg, MERS, and Pualani Estates.    A. Goldberg states a

separate proof of service will be submitted.    [Id. at 4.]

However, no additional proof of service for the Notice of

Removal was filed.4

                              DISCUSSION

I.   Scope of Attempted Removal

            Plaintiff attached the Complaint to the Notice of

Removal, but BOA has presented evidence that the Complaint has

been dismissed and only the Goldbergs’ Counterclaim remains at


     4 The issue of whether A. Goldberg properly served the
Notice of Removal will not be addressed further because, even if
he did serve the Notice of Removal on all parties, the other
defects addressed infra are sufficient to require remand.
                                   5
issue.   Thus, it is not clear whether A. Goldberg is attempting

to remove the entire case or whether he is attempting to remove

the Counterclaim only because there are no remaining issues

regarding the Complaint.

           28 U.S.C. § 1441(a) states:

           Except as otherwise expressly provided by Act of
           Congress, any civil action brought in a State
           court of which the district courts of the United
           States have original jurisdiction, may be removed
           by the defendant or the defendants, to the
           district court of the United States for the
           district and division embracing the place where
           such action is pending.

(Emphasis added.)   To the extent A. Goldberg is attempting to

remove the Counterclaim only, the attempt fails as a matter of

law because A. Goldberg is a plaintiff in the Counterclaim and

only the defendant is entitled to remove an action.   See

§ 1441(a); see also Wilmington Sav. Fund Soc’y, FSB v. Perreira,

CIVIL 16-00029 LEK-KSC, 2016 WL 3034154, at *3–4 (D. Hawai`i

May 27, 2016) (“Defendant cannot create federal subject matter

jurisdiction based on an attempt to raise . . . defenses or

counterclaims under federal law.” (quoting Deutsche Bank Nat’l

Trust Co. v. Hagan, CIVIL NO. 15-00376 JMS-KSC, 2015 WL 7720465,

at *3 (D. Hawai`i Nov. 27, 2015))).

           For purposes of the instant Order, this Court assumes

A. Goldberg is attempting to remove the entire action, based on

the allegations of the Complaint.


                                 6
II.   Whether the Removal Was Timely

           A. Goldberg’s attempt to remove the case is untimely

because he failed to file the Notice of Removal within thirty

days after he was served with the Complaint.   See 28 U.S.C.

§ 1446(b)(1) (“The notice of removal of a civil action or

proceeding shall be filed within 30 days after the receipt by

the defendant, through service or otherwise, of a copy of the

initial pleading setting forth the claim for relief upon which

such action or proceeding is based.”).   The Goldbergs were

served with the Complaint by no later than March 31, 2014, the

date they filed their Answer and Counterclaim.   See Lee Decl.,

Exh. 1.   Because A. Goldberg did not file the Notice of Removal

until almost five years later, the attempted removal is untimely

under § 1446(b)(1).

           A. Goldberg argues the removal is timely because of a

recent amended pleading and the recent rejection of his offer to

pay the balance of the Note.   Section 1446 states, in relevant

part:

           (b)   Requirements; generally. – . . . .

           . . . .

                 (3) Except as provided in subsection (c),
                 if the case stated by the initial pleading
                 is not removable, a notice of removal may be
                 filed within 30 days after receipt by the
                 defendant, through service or otherwise, of
                 a copy of an amended pleading, motion, order
                 or other paper from which it may first be

                                  7
                  ascertained that the case is one which is or
                  has become removable.

             (c) Requirements; removal based on diversity of
             citizenship. – (1) A case may not be removed
             under subsection (b)(3) on the basis of
             jurisdiction conferred by section 1332 more than
             1 year after commencement of the action, unless
             the district court finds that the plaintiff has
             acted in bad faith in order to prevent a
             defendant from removing the action.

A. Goldberg has not identified any amended version of the

Complaint, nor has he identified any “motion, order or other

paper” from which he first determined that federal jurisdiction

exists.   See § 1446(b)(3).   Further, to the extent the attempted

removal is based on diversity jurisdiction, A. Goldberg cannot

invoke § 1446(b)(3) to remove the case because more than one

year has passed since the commencement of the case, and he has

not presented any evidence that BOA “acted in bad faith in order

to prevent [A. Goldberg] from removing the action.”    See

§ 1446(c).

             This Court therefore concludes that A. Goldberg’s

Notice of Removal was untimely.    Although the case can be

remanded on that basis alone, for the sake of completeness, this

Court will address the other defects in the Notice of Removal.

III. Federal Question Jurisdiction and Prize Jurisdiction

             A. Goldberg asserts federal question jurisdiction

exists, pursuant to 28 U.S.C. § 1331, because the attempt to

foreclose on the Property violates the FDCPA.    [Notice of

                                   8
Removal at pg. 2.]   However, the Complaint does not assert a

FDCPA claim.    Any FDCPA issues in this case are raised in the

Goldbergs’ defenses or the Counterclaim.    As previously noted,

defenses and counterclaims do not give rise to federal subject

matter jurisdiction.    See Wilmington Sav., 2016 WL 3034154, at

*3.

           A. Goldberg also invokes admiralty, maritime, and

prize jurisdiction, pursuant to 28 U.S.C. § 1333.   [Notice of

Removal at pgs. 8-9.]   However, none of the filings in this case

suggest there is a factual basis for admiralty or maritime

jurisdiction.   Further, the Property is neither a “prize brought

into the United States,” nor is the action one for “condemnation

of property taken as prize.”   See § 1333(2).

           This Court therefore concludes that neither federal

question jurisdiction nor admiralty/maritime/prize jurisdiction

applies in this case.

IV.   Diversity Jurisdiction

           In light of this Court’s rulings, the attempted

removal can only be based on diversity jurisdiction.   Even if

A. Goldberg’s filing of the Notice of Removal was timely, he was

also required to satisfy § 1446(b)(2)(A), which states: “When a

civil action is removed solely under section 1441(a), all

defendants who have been properly joined and served must join in

or consent to the removal of the action.”   Even if this Court

                                  9
accepts the E. Goldberg Supplemental Declaration as proof that

E. Goldberg consented to the removal, there is no evidence in

the record suggesting that A. Goldberg obtained MERS’s or

Pualani Estates’ consent.   A. Goldberg contends their consent

was not necessary because they were not properly joined as

defendants.

          This district court has stated:

          Under Rule 19(a), a party is necessary if (1) the
          court “cannot accord complete relief among
          existing parties” in its absence, (2) resolving
          the action in the absence of the at-issue party
          will impair its ability to protect its interest,
          or (3) resolving the issue in its absence may
          leave an existing party subject to inconsistent
          obligations. Fed. R. Civ. P. 19(a)(1)(A), (B).
          Notwithstanding this guidance, “[t]here is no
          precise formula for determining whether a party
          is necessary to an action.” Confederated Tribes
          of the Chehalis Indian Reservation v. Lujan, 928
          F.2d 1496, 1498 (9th Cir. 1991).

Greenspon v. AIG Specialty Ins. Co., CV. NO. 18-00448 DKW-RLP,

2019 WL 914125, at *3 (D. Hawai`i Feb. 25, 2019) (alteration in

Greenspon).

          The Complaint alleges that MERS, as Countrywide’s

nominee, holds a mortgage that is junior to BOA’s mortgage, i.e.

it is different from the mortgage loan that BOA was attempting

to foreclose upon.5   See Complaint at ¶ 2 (stating MERS’s “junior


     5 In analyzing whether to sua sponte remand this case, the
Court applies the same standard that it would apply to a motion
to remand asserting a facial attack of the removal. A facial
                                             (. . . continued)
                                10
mortgage” was recorded in the BOC on 6/21/05 as Document

No. 2006-122348),6 ¶ 7 (stating the mortgage at issue in

foreclosure was recorded in the BOC on 6/21/05 as Document

No. 2005-122347).   Thus, MERS, as Countrywide’s nominee, is a

necessary party to this foreclosure action because it is a

subsequent mortgage holder.   See Haw. Rev. Stat. § 667-2 (“All

prior and subsequent mortgage creditors, whose names are or can

be discovered by the party foreclosing a mortgage, shall be made

parties to the action.”).   The Complaint also alleges Pualani

Estates has an unrecorded lien against the Property for unpaid

maintenance fees.   [Complaint at ¶ 3.]   Pualani Estates is a

necessary party because it has an interest in the Property and,

if the foreclosure action were litigated in its absence, it

would “impair or impede [Pualani Estates’] ability to protect

the interest.”   See Rule 19(a)(1)(B)(i).   Further, there is no




attack is treated like a Fed. R. Civ. P. 12(b)(6) motion to
dismiss because the district court “‘[a]ccept[s] the [removing
party]’s allegations as true and draw[s] all reasonable
inferences in the [removing party]’s favor’ to determine whether
the allegations are ‘sufficient as a legal matter to invoke the
court’s jurisdiction.’” Beach Front Villas, LLC v. Rogers, CIV.
NO. 18-00457 LEK-RLP, 2019 WL 1223305, at *3 (D. Hawai`i Mar.
15, 2019) (quoting Leite v. Crane Co., 749 F.3d 1117, 1122 (9th
Cir. 2014)). Thus, this Court will accept as true all of the
factual allegations of the Notice of Removal, including the
attached Complaint, unless a factual allegation in the Complaint
is contested in the Notice of Removal.

     6 The Complaint’s reference to the junior mortgage’s
document number appears to have a typographical error.
                                11
evidence in the record that BOA failed to properly serve either

MERS or Pualani Estates.   Because both MERS and Pualani Estates

were properly joined and served, they were required to “join in

or consent to the removal of the action.”   See § 1446(b)(2)(A).

Because there is no evidence of joinder or consent by either

MERS or Pualani Estates, A. Goldberg’s removal of the action was

improper.

            Moreover, the record does not establish a basis for

diversity jurisdiction.    The Notice of Removal alleges the

amount in controversy meets “the minimum jurisdictional

threshold of $75,000,” [Notice of Removal at pg. 11,] but the

record does not establish that the action is between “citizens

of different States.”   See § 1332(a)(1); see also Grancare, LLC

v. Thrower ex rel. Mills, 889 F.3d 543, 548 (9th Cir. 2018)

(“Diversity removal requires complete diversity, meaning that

each plaintiff must be of a different citizenship from each

defendant.” (citing Caterpillar Inc. v. Lewis, 519 U.S. 61, 68,

117 S. Ct. 467, 136 L. Ed. 2d 437 (1996))).

            The Court concludes that A. Goldberg’s removal of this

action was improper because: 1) there is no basis for federal

subject matter jurisdiction; and 2) he failed to follow the

statutorily required removal procedures.    The case must be

remanded to the state court.   See § 1447(c) (“If at any time



                                 12
before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded.”).

                              CONCLUSION

          On the basis of the foregoing, the instant case is sua

sponte REMANDED to the State of Hawai`i, Third Circuit Court.

The Clerk’s Office is DIRECTED to effectuate the remand on

April 29, 2019, unless A. Goldberg files a motion for

reconsideration of this Order by April 26, 2019.

          In light of the sua sponte remand, this Court will

take no action on A. Goldberg’s “Request for Injunction and

Temporary Restraining Order,” filed on February 13, 2019.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, April 12, 2019.




BANK OF AMERICA VS. ELINOR GOLDBERG, ET AL; CV 19-00076 LEK;
ORDER SUA SPONTE REMANDING THE INSTANT CASE TO STATE COURT




                                  13
